Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/031222 
    
        
            
                                
            
        
    

Parent Data16031222, filed 07/10/2018 Claims Priority from Provisional Application 62531081, filed 07/11/2017 




Claims 1-7 and 10-30 are pending.
Claims 8 and 9 were canceled.
Claim 17 and 21-30 were withdrawn from consideration as non-elected invention.
Claims 1-7 and 10-16 and 18-20 were examined.
No claim is allowed.



Final Office Action





    PNG
    media_image1.png
    341
    368
    media_image1.png
    Greyscale


Chlorophyll
Chlorophyll or leaf green is a porphyrin derivative with magnesium as the central atom and is hence a metal complex dye. 



Information Disclosure Statement. (MPEP 609.04(A)

Listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-16 and 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Following reasons apply:
Claims 1-7 and 10-16 and 18-20 are drawn to a method for preparing a colour-stable preparation of a magnesium chlorophyllin alkali metal salt or alkali earth metal salt appears to be unclear.  Method steps are not fully described how the steps are followed and ingredients of process will work and by treating plant- matter containing a water-insoluble magnesium chlorophyll with an organic solvent in which said chlorophyll is substantially soluble and chlorophyllin is substantially insoluble, is not disclosed.   
Section (h) is drawn to adding an amount of a water miscible organic solvent in which chlorophyllin is substantially soluble to an amount of the portion of the aqueous phase obtained in step (g) and agitating the mixture so formed, wherein the amount of organic solvent is sufficient to substantially solubilize chlorophyllin in the aqueous phase of the mixture.
 Claim 7 is drawn to wherein the source of the plant matter is a moss, a fern, a palm, a conifer, a ginkgo, a monocot or a dicot.
Claim 12 is drawn to a method of claim 1 wherein in step (a)(i) the organic solvent in which water insoluble chlorophyll is substantially soluble and chlorophyllin is substantially insoluble is selected from the group consisting of:
(1) acetone, methyl] ethyl ketone, diethyl ketone, methyl] butyl ketone
(11) Pentanol, hexanol, heptanol, octanol,
(iii) diethyl ether, isopropyl] ether, dibuytl ether, ethyl hexyl] ether, ethyl propyl] ether,
(iv) Ethane, propane, butane, pentane, hexane, heptane, octane.
(v) Dichloromethane, chloroform, and
(vi)  Carbon dioxide.

Furthermore,  the steps of the process as claimed are not clear such as composition has a oleoresin solids content of about 1% w/w to about 50% w/w and does not comprise an organic solvent in which chlorophyllin is substantially soluble. 
The desired oleoresin content may be achieved by diluting the extract with water or an organic solvent, e.g. a water immiscible organic solvent, in which chlorophyllin is substantially insoluble, [0079]. In regards to claim 10, where magnesium chlorophyll is selected from ab b, c, d and f and phytyl-containing homolog. 
The steps of the process of making from a  to j are broad, claims 12 contains large number of solvents.  The claims as written shows method with many options in most of the claims.
Applicants may consider amending the claims to overcome the rejection.

Response to Arguments
	Applicants response filed on 03/15/2022 is acknowledged.  Amendments in claims were entered.   Applicants arguments were fully considered but were not found persuasive.  It appears that Applicants had not amended the claims to overcome the rejection on record.  
In order to expedite the prosecution Applicants may consider to amend the claims.  
  	Specification discloses 3 examples Example 1 is drawn to a preparation of a potassium salt of magnesium chlorophyllin from a natural source (Medicago sativa). Example 2 is drawn to a preparation of a potassium salt of magnesium chlorophyll from a natural source (fescue). Example 3 - preparation of a potassium salt of magnesium chlorophyllin from a natural source (alfalfa). 
Election of Invention
Previously, Applicants elected group I, claims 1-7 and 10-20 drawn to method for examination, without traverse. Chlorophyll also called leaf green is a porphyrin derivative with magnesium as the central atom and is hence a metal complex dye.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627